MATTHIAS, J.
1. In an action to recover damages claimed to have resulted from the negligence of a telegraph company in the transmission of a message, a demurrer to an answer which set up as a defense a contract exempting the company from liability “for mistakes or delays in the transmission or delivery or for nondelivery of any unrepeated message beyond the amount received for sending the same,” was properly sustained.
2. But where the sender of a message enters into a contract wherein the value thereof is stipulated, and the rate charged and paid is *276based upon such valuation, recovery for loss or damage will be limited to the amount of the valuation nam'ed.
Judgment reversed.
Robinson, Jones and Day, JJ., concur. Wan-amiaker, J., not participating.